Title: From Thomas Jefferson to Mary Jefferson Eppes, 8 December 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Monticello Dec. 8. 98.
          
          I wrote to mr Eppes three weeks ago. immediately after the date of that letter Lucy increased her family. she is doing well except as to her breasts. the one so much out of order when you went away, still continues in the same state, and the other threatens to rise also, which would entirely prevent her giving suck. she could not be moved in their present condition. I expect to set out for Philadelphia within ten days, within which time I hope to see the two mr Eppes’s here. mr Randolph is not yet returned from Richmond, tho’ now expected in a day or two. his family is here & all well. Ellen continues as much so as a weak digestion will permit. our house I hope will all be covered in the course of three or four weeks more so as to be out of the way of suffering, but Buck’s leaving us, without laying any more floors, has prevented our getting the use of any other room. we shall hear from you I hope by mr Eppes and learn that you are well, and all the good family at Eppington. present me to them affectionately and tell [mrs] Eppes […] a friendly & family visit […] let me hear from you [once again by the?] […] be assured my dear of my […] tender love, and […] anxiety for your [health] & happiness. Adieu affectionately
          
            Th: Jefferson
          
          
            P.S. I presume that before [you recieve this] the gentlemen will be [on their] way here.
          
        